DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 42-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,377,790 in view of Steiner et al (Neuropsychopharmacology, 2011, 36, 848-856) and Mohler (Neuropharmacology, 2012, 62, 42-53). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Claims of the ‘790 patent are directed to a method for positively modulating a GABAA receptor in a human subject in need thereof by administering compound of Formula (I) which is the same compound a sin the instant claims.
Claims of the ‘790 patent differ from the instant claims in that the instant claims are directed to a method of a sleep disorder or a mood disorder in a subject tin need thereof.
At issue is whether it would have been obvious to select a subject suffering from sleep or mood disorder as a subject to whom, the method of the ‘790 patent is directed.
Secondary references:
Steiner teaches use of GABAA receptor agonists in treatment of insomnia (page 848, introduction)
Mohler teaches GABAA modulators as antidepressants (Introduction)

One skilled in the art prior to the earliest effective filing date of the instant application would have found it obvious to practice the method of positively modulating GABAA receptor as A in treatment of the instantly claimed conditions was known prior to filing of the instant application.  Their teaching places subjects with sleep disorder and those with mood disorder within the scope of subject population defined in claim 1 of the ‘790 patent.  By selecting the subjects with sleep disorder or mood disorder in order to practice the invention of the ‘790 patent one would also be practicing the instantly claimed method.

Conclusion
Claims 42-65 are pending
Claims 42-65 are rejected
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 



/YEVGENY VALENROD/Primary Examiner, Art Unit 1628